Citation Nr: 1020403	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to service connection for vertigo.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss and, if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to June 
1952.  

This matter is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge in January 2010.  A transcript of the 
hearing is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 2010, prior to the promulgation of a decision 
in the appeal, the Veteran verbally withdrew his appeal as to 
the issue of entitlement to service connection for vertigo, 
which was reduced to writing in the January 2010 Travel Board 
hearing transcript.  

2.  In a November 1985 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss.  
The Veteran did not appeal that decision, and it became 
final.

3.  Evidence received since the final November 1985 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim of service connection for bilateral 
hearing loss, is neither cumulative nor redundant, and raises 
a reasonable possibility of substantiating the claim, so as 
to permit reopening of the claim.  

4.  Bilateral hearing loss was not manifest during service; 
bilateral hearing loss was not identified until July 1985.  

5.  The current bilateral hearing loss is unrelated to 
service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran on the issue of entitlement to service connection 
for vertigo have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The November 1985 rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2009).

3.  New and material evidence to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
has been received, and the Veteran's claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2009).  

The Veteran filed a substantive appeal (VA Form 9) in May 
2008 with respect to the issues of entitlement to service 
connection for vertigo.  At the January 2010 hearing, he 
testified that he wished to withdraw the issue.  Because his 
verbal request to withdraw the claim has been reduced to 
writing by way of the hearing transcript, the Board finds 
that he has withdrawn his appeal as to the issue of 
entitlement to service connection for vertigo.  

Therefore, there remain no allegations of error of fact or 
law for appellate consideration on that issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal as 
to entitlement to service connection for vertigo, and that 
issue is dismissed without prejudice.

New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

If new and material evidence has been submitted, the Board 
may proceed to evaluate the merits of the claim, but only 
after ensuring that VA's duty to assist has been fulfilled.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  
If the Board finds that new and material evidence has not 
been submitted, it is unlawful for the Board to reopen the 
claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Entitlement to service connection for bilateral hearing loss 
was denied in a rating decision dated November 1985.  In 
denying the Veteran's claim, the RO noted that, while a July 
1985 audiological examination revealed no response in speech 
recognition or discrimination ability, the service treatment 
records were negative for any findings of deafness.  As a 
result, the RO denied the claim on the basis that hearing 
loss was not shown in service or within one year following 
separation from service.  

Since the November 1985 rating decision, the Veteran has 
submitted an undated audiology graph and lay statements from 
fellow service members that provide information regarding a 
boiler room explosion aboard the USS Oberon in February 1952.  
He has also submitted a report of audiological evaluation 
dated in January 2010 which purports to establish that his 
hearing loss was related to service, particularly the 
acoustic trauma he sustained therein.  

Also associated with the record are VA examination reports, 
dated August 2007, which show the Veteran was diagnosed with 
profound, bilateral sensorineural hearing loss, which the 
examining physicians opined is not likely due to his service.  

As noted, at the time of the November 1985 rating decision, 
there was no evidence showing that hearing loss was incurred 
during service or within the Veteran's first post-service 
year.  Since the November 1985 rating decision, he has 
provided lay statements that report an in-service event to 
which his current hearing loss may be related, as well as a 
medical opinion which purports to establish that hearing loss 
is related to service.  

The Board finds that the lay statements and positive medical 
opinion are sufficient to reopen the claim, as they provide a 
more complete picture of circumstances surrounding the 
Veteran's service, particularly the incident that he has 
identified as the likely cause of his current hearing 
impairment.  The Board also notes that, in determining 
whether new and material evidence has been submitted to 
reopen a claim for service connection, the Board presumes the 
credibility of all evidence.  

Therefore, the Board finds that the evidence submitted since 
the November 1985 rating decision is new, relate to an 
unestablished fact necessary to substantiate the claim, are 
neither cumulative nor redundant, and raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for bilateral 
hearing loss is reopened.

Having reopened the claim, the Board will evaluate the merits 
of the claim.  The Veteran will not be prejudiced thereby, as 
he has been advised of the law and regulations pertaining to 
service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and certain chronic 
diseases, including organic diseases of the nervous system, 
such as hearing loss, become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

Even if disabling hearing loss is not demonstrated at 
separation from service, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).  
	
	The Veteran has asserted that service connection is warranted 
because he believes his current bilateral hearing loss is 
related to an incident in service when he incurred acoustic 
trauma from an explosion that occurred in the boiler room of 
the USS Oberlon in February 1952.  He has asserted that he 
was approximately four to five feet away from the explosion, 
and he has provided statements from fellow service members 
verifying that the explosion actually occurred.  While the 
service treatment records do not contain any evidence of an 
in-service boiler room explosion, the lay evidence of the in-
service explosion is considered competent evidence of the 
event.  See 38 C.F.R. § 3.159 (a)(2).  
	
	Nevertheless, the service treatment records reflect no 
complaints of, treatment for, or a diagnosis of a hearing 
impairment or any symptoms reasonably attributed thereto.  At 
the time of discharge, clinical evaluation of the Veteran's 
hearing acuity, as evaluated by spoken word testing, was 
normal.  Therefore, no chronic bilateral hearing disability 
was noted in service.
	
	Next, post-service evidence does not reflect a bilateral 
hearing disability for many years after service discharge.  
Specifically, the evidentiary record does not show evidence 
of impaired hearing sufficient to be considered a disability 
until July 1985, when the Veteran initially sought 
entitlement to service connection for bilateral hearing loss.  
See July 1985 VA examination report.  
	
	The Veteran has asserted that he was treated for hearing loss 
after service during the 1950s; however, medical evidence of 
that treatment is not available as the treating physicians 
are no longer alive and the treatment records are no longer 
available.  As such, the July 1985 VA examination report is 
the first recorded evidence of a bilateral hearing 
disability, coming some 30 years after discharge.  Therefore, 
the medical evidence does not reflect continuity of 
symptomatology.  
	
	In addition to the absence of documented post-service 
symptomatology related to a bilateral hearing disability, the 
evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that, following the in-service boiler room 
explosion, he occasionally felt like he was hearing through a 
tin can but that his hearing returned to normal a couple of 
days thereafter.  He has further indicated that he first 
noticed that he was suffering from hearing loss approximately 
two years after service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  
	
	In this case, the Board finds that, while the Veteran has 
provided evidence that establishes that a hearing disorder 
was noted by him during service, he has not provided a 
history of continued symptomatology since that time.  In 
fact, he has specifically reported that, while he noticed a 
hearing impairment immediately after the in-service 
explosion, his hearing returned to normal within a couple of 
days and he did not notice hearing loss until two years after 
separation from service.  
	
	The history provided by the Veteran, coupled with the lack of 
complaint or treatment for a hearing impairment during the 
remaining six months of service, supports a finding that any 
hearing impairment manifested during service was acute and 
transitory and resolved without any chronic disability.  
Therefore, continuity has not here been established, either 
through the medical evidence or through his lay statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's current bilateral hearing disability to active 
duty, despite his contentions to the contrary.  
	
	To that end, the Board places significant probative value on 
a VA audio and ear disease examinations conducted in August 
2007 undertaken specifically to address the issue on appeal.  
At that time, the Veteran reported his in-service noise 
exposure from the boiler room explosion and provided 
information regarding his current hearing impairment.  
	
	After physical examination, both examiners diagnosed 
bilateral sensorineural hearing loss and opined that the 
Veteran's hearing loss was not likely due to, caused by, or a 
result of his service, to include the acoustic trauma 
incurred therein.  The examiners reflected that there was no 
complaint or difficulty hearing shown in service, including 
at separation, and the evidence showed that the Veteran 
required surgical treatment following service for conductive 
hearing loss, which was not consistent with acoustic trauma.  
	
	The examiner who conducted the VA audiology examination noted 
that audiometric testing was not done at the Veteran's 
separation examination; however, he stated that the Veteran's 
area of low frequency hearing sensitivity was normal for the 
composite/better ear.  
	
	The Board finds that the VA examinations were adequate for 
evaluation purposes.  Specifically, both examiners reviewed 
the claims file, interviewed the Veteran, and conducted 
physical examinations.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  Therefore, 
the Board finds the VA examiners' opinions to be of great 
probative value.
	
	In support of his claim, the Veteran submitted a January 2010 
report of audiological evaluation, which notes his report of 
in-service noise exposure and reflected a diagnosis of 
profound sensorineural hearing loss bilaterally.  After 
examining the Veteran, the private audiologist opined that it 
was highly probable that the Veteran's hearing loss was due 
to his in-service experience involving the acoustic trauma he 
sustained.  
	
It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

While the April 2010 audiological evaluation is competent 
medical evidence, the Board finds that the opinion provided 
therein is of lessened probative value because the private 
audiologist did not address all relevant facts in this case 
or provide a rationale in support of her opinion.  

Specifically, the lack of evidence showing a bilateral 
hearing disability during service or for more than 30 years 
thereafter is significant in determining whether the 
Veteran's current hearing impairment is related to any noise 
exposure incurred during service and yet she did not address 
this information.  In addition, she did not indicate the 
factual basis on which she relied in finding an etiologic 
relationship between the Veteran's service and a bilateral 
hearing disability shown more than 30 years thereafter.  

Therefore, the Board assigned less probative value to the 
April 2010 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the Court held that a medical opinion that 
contains only data and conclusions without any supporting 
analysis is accorded no weight; an opinion that is 
unsupported and unexplained is purely speculative and does 
not provide the degree of certainty required for medical 
nexus evidence); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999).  

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  He has also 
asserted that, contrary to the information reported by the VA 
examiners, he did not have conductive hearing loss following 
service because the post-service surgery was unsuccessful.  

While the Board reiterates that he is competent to report 
symptoms as they come to him through his senses, bilateral 
hearing loss, including whether such loss is conductive or 
sensorineural, is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings and information provided by 
medical professionals than to his statements.  See Cartright, 
2 Vet. App. at 25.  

Service connection for bilateral hearing loss on a 
presumptive basis is not available in this case, because, as 
noted, there is no indication in the evidence of record that 
the Veteran manifested an organic disease of the nervous 
system, including hearing loss, to a compensable degree 
within his first post-service year.  See 38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

In this regard, the Board again notes that the Veteran's 
hearing was normal at his separation examination and he has 
not submitted or identified medical records that show he 
suffered from a bilateral hearing disability between the time 
he was separated from service, in August 1952 and July 1985.  

In summary, the claim for service connection for bilateral 
hearing loss is denied because there is no evidence of 
hearing loss during service or until more than 30 years 
thereafter and the weight of competent evidence does not 
support a finding that the Veteran's current bilateral 
hearing loss is related to service.  In light of the above, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the claim 
is being reopened and no further notice is required.  
Similarly, the claim for vertigo is withdrawn and no further 
VCAA notice is needed.

As to the claim for hearing loss on the merits, a pre-
adjudication notice letter was provided to the Veteran in May 
2007 which included the criteria for establishing service 
connection.  The letter informed him of what evidence was 
required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The letter also 
provided him with notice of what type of information and 
evidence was needed to establish a disability rating and an 
effective date.  See Dingess, 19 Vet. App. at 473.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and he submitted reports of audiological examination 
conducted by private physicians.  Moreover, he was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Veterans Law Judge in January 
2010.  

Further, the evidence does not establish continuity of 
symptomatology following service the Board finds that the 
medical evidence of record is sufficient to make a decision 
on the claim.  Therefore, remand for a VA examination is not 
warranted.  As such, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

The appeal as to the issue of entitlement to service 
connection for vertigo is dismissed without prejudice.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
L.  HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


